06/16/2017
               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                                 May 16, 2017 Session

                 RONALD STRINGER v. ALECIA STRINGER

                 Appeal from the Circuit Court for Davidson County
                     No. 15D-1423        Philip E. Smith, Judge
                     ___________________________________

                           No. M2016-01314-COA-R3-CV
                       ___________________________________


This post-divorce case concerns parental relocation. Mother, the primary residential
parent, sought to relocate to Texas, citing an employment offer. Father objected to the
relocation, arguing that the move had no reasonable purpose and that Mother’s real
purpose for relocating is to be closer to her boyfriend. The trial court denied mother’s
request to relocate based on mother’s perjury in the trial court’s presence and on the
finding that the real purpose of mother’s proposed move is to be closer to her boyfriend.
We reverse the trial court’s decision because we determine that father failed to carry his
burden of proof.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Reversed

J. STEVEN STAFFORD, P.J.,W.S., delivered the opinion of the court, in which ARNOLD B.
GOLDIN, and BRANDON O. GIBSON, JJ., joined.

Thomas F. Bloom, Nashville, Tennessee, for the appellant, Alecia Stringer.

Thomas F. Mink, Charles M. Duke, and William M. Leech, Nashville, Tennessee, for the
appellee, Ronald Stringer.


                                       OPINION

                                     BACKGROUND

       Plaintiff/Appellee Ronald Stringer (“Father”) and Defendant/Appellant Alecia
Stringer (“Mother”) married in 1998. During the marriage, the parties moved often
because of Father’s job as a preacher, living in Alabama, Arkansas, Georgia, and Texas.
A daughter (“the child”) was born in November 2006. In the summer of 2013, the parties
separated, and Mother moved to Middle Tennessee. Father at some point after moved to
Lawrence County, Tennessee, to be closer to the child. On April 29, 2014, the parties
were divorced in Texas, and on July 28, 2015, the decree of divorce nunc pro tunc was
domesticated in Tennessee. Mother was designated the primary residential parent, and
Father was named the alternate residential parent.

        Mother returned to Texas in March 2015 and June 2015 to visit with an old high
school friend (“boyfriend”). In a letter dated August 3, 2015, Mother notified Father by
certified mail that she intended to relocate to Houston, Texas, in order to accept an
employment opportunity; Father received this letter on August 6, 2015. On September 4,
2015, Father filed a petition in opposition to the relocation in the Davidson County
Circuit Court, alleging that the proposed relocation was vindictive and not in the child’s
best interest. Father further alleged that Mother was dating someone who was living in
Texas and that Mother and the child would live with him if Mother were allowed to
relocate. Mother’s answer on September 10, 2015, alleged that the job opportunity in
Texas offered her the opportunity to work full-time as a piano, voice, and kindermusik
teacher,1 allowing her to utilize her degree in music education as well as provide
increased income. Mother further asserted that she had been unable to secure similar
employment in Tennessee. Although Mother denied most of the allegations in Father’s
petition, Mother “admit[ted] that she has a boyfriend who lives in Texas.”

        A trial was held on May 18, 2016. Mother was called first as an adverse witness
as part of Father’s case-in-chief. Shortly into Mother’s testimony, the trial judge began
questioning Mother about the nature of her relationship with the boyfriend. Mother
asserted that the individual was just a friend and that they were “not dating.” When the
trial judge questioned whether Mother had a romantic relationship and had sex with the
boyfriend in Texas, Mother responded in the negative.2 After the trial judge allowed
Mother to confer with counsel, Mother admitted that she “did have sex [with the
boyfriend in June 2015] for one time and had a relationship then.”3 Mother explained
that she was confused about which time period the trial judge was referring to, because,
according to Mother, “I don’t have sex with him now[.]” The trial judge found Mother in
criminal contempt and stated that “it’s going to be tough for me to believe anything else
[you] say after that admission.” Although Mother initially stated that she went to Texas
to look for a job, Mother eventually admitted that she was more serious about the job
search in June 2015.


        1
           According to Mother, kindermusik is “[e]arly childhood education for ages seven and under.”
        2
           The parties agree that Mother admitted to the relationship in her deposition although the
deposition has not been made part of the record on appeal. According to Mother’s brief, “it was not a
disputed fact” but “[f]or whatever reason, . . . Mother offered the excuse of confusion, she denied to [the
trial judge] that she had had sex with the [paramour].”
         3
           When counsel for Father continued with his questioning of Mother later, Mother admitted that
she had sex with the boyfriend both in March 2015 and June 2015.
                                                   -2-
       Otherwise, Mother generally testified that she moved to Middle Tennessee from
her home state of Texas because she needed her parents’ and sister’s financial support
after her separation from Father. Mother testified that she was employed as a substitute
teacher on occasion but never landed a permanent position in Tennessee. Mother
eventually developed an online business managing web sites and blogs; however, none of
her various efforts ever netted more than $10,000.00 per year. Although Mother has an
Arkansas teaching license, Mother does not have one in Tennessee. Mother testified that
she could apply for a Tennessee teaching license “[i]f there was a need to.” According to
Mother, rent in Tennessee and Texas would be the same, approximately $1,300 per
month. Mother asserts that the job offer that she received in Texas would eventually
allow her to teach in her chosen profession.

        Father generally testified about his parenting schedule and his efforts in finding a
job as a preacher in Tennessee to be near the child. Father testified that his current
girlfriend lives in Knoxville, Tennessee. Father admitted that Mother never made any
substantial income from her music career or online marketing because her career was
secondary to his during the marriage.

       Mother’s prospective employer in Texas, Skiles Kelly, testified that he owns three
music studios. Mr. Kelly testified that, although the teaching job that he initially offered
to Mother was no longer available to her because all of the children have since been
placed with another teacher, he offered Mother a job as a part-time administrative
assistant at $15.00 per hour for 25 hours per week. However, Mr. Kelly testified that if
the school were to take on new piano or voice students, Mother would receive those
students. According to Mr. Kelly, teachers in his studios make between $1,000.00 to
$3,000.00 per month.

       On May 27, 2016, the trial court entered an order finding Mother in willful direct
criminal contempt and fined her $50.00. On July 29, 2016, the trial court entered a final
order, giving no weight to Mother’s testimony because “if you violate that oath, then
there are consequences that the [c]ourt believed nothing [Mother] said.” According to the
trial court, no proof was presented showing that the proposed relocation would be
harmful to the child or that the move is for vindictive purposes. With respect to the
ground that the move lacks a reasonable purpose,4 the trial court found that Mother was
seeking to move to Texas to be close to the boyfriend, not because of her career in music,
that she “is using employment in Houston, Texas, as a basis for the move when she has
made no effort to seek employment in the Middle Tennessee area.” The trial court further
found that most of Mother’s support system is located in Tennessee or Northern
Alabama. As such, the trial court concluded that Father carried his burden of establishing


        4
         Although the reasonable purpose ground was not alleged in Father’s petition, there appears to be
no dispute that this ground was tried by consent.
                                                  -3-
that the relocation did not have a reasonable purpose. In addition, the trial court noted
that Mother waived further hearing as to the best interest of the child. Mother appeals.

                                          ISSUE

       Mother raises the following issue for our review: Whether the trial court abused its
discretion in rejecting Mother’s testimony in its entirety and in failing to find that the
proposed relocation was reasonable?

                                 STANDARD OF REVIEW

        The trial court heard this case sitting without a jury. Accordingly, we review the
trial court’s findings of fact de novo with a presumption of correctness unless the
evidence preponderates otherwise. Tenn. R. App. P. 13(d). No presumption of
correctness, however, attaches to the trial court’s conclusions of law, and our review is de
novo. Blair v. Brownson, 197 S.W.3d 681, 684 (Tenn. 2006) (citing Bowden v. Ward, 27
S.W.3d 913, 916 (Tenn. 2000)). Additionally, the trial court’s findings on credibility are
entitled to great deference on appeal. See Taylor v. McKinnie, No. W2007-01468-COA-
R3-JV, 2008 WL 2971767, at *4 (Tenn. Ct. App. Aug. 5, 2008). Where the trial court’s
factual determinations are based on its assessment of witness credibility, this Court will
not reevaluate that assessment absent clear and convincing evidence to the contrary.
Franklin Cnty. Bd. of Educ. v. Crabtree, 337 S.W.3d 808, 811 (Tenn. Ct. App. 2010)
(citing Jones v. Garrett, 92 S.W.3d 835, 838 (Tenn. 2002)).

                                       DISCUSSION

       The parties first disagree as to whether the trial court’s determination that Mother
was not credible and whether the rejection of her entire testimony should stand. Even
without disturbing the trial court’s credibility determination, however, we hold that
Father failed to meet his burden of proof in establishing that Mother’s proposed
relocation lacked a reasonable purpose. We begin our analysis with the statutory
requirements contained in Tennessee’s Parental Relocation Statute.

       Tennessee’s Parental Relocation Statute is found in Tennessee Code Annotated
section 36-6-108. The statute sets out different standards for relocation, depending on
whether the parents spend substantially equal intervals of time with the child. When
parents spend substantially equal amounts of time with the child, “[n]o presumption in
favor of or against the request to relocate with the child shall arise,” and the trial court
must determine whether the relocation is in the child’s best interest. Tenn. Code Ann. §
36-6-108(c).



                                           -4-
      Where, as in this case, the parents do not spend substantially equal intervals of
time with the child,5 Tennessee Code Annotated section 36-6-108(d)(1) provides for a
much different standard:

       If the parents are not actually spending substantially equal intervals of time
       with the child and the parent spending the greater amount of time with the
       child proposes to relocate with the child, the other parent may, within thirty
       (30) days of receipt of the notice, file a petition in opposition to removal of
       the child. The other parent may not attempt to relocate with the child unless
       expressly authorized to do so by the court pursuant to a change of custody
       or primary custodial responsibility. The parent spending the greater amount
       of time with the child shall be permitted to relocate with the child unless the
       court finds:

       (A) The relocation does not have a reasonable purpose;
       (B) The relocation would pose a threat of specific and serious harm to the
       child that outweighs the threat of harm to the child of a change of custody;
       or
       (C) The parent’s motive for relocating with the child is vindictive in that it
       is intended to defeat or deter visitation rights of the non-custodial parent or
       the parent spending less time with the child.

Tenn. Code Ann. § 36-6-108(d)(1) (emphasis added). “[W]here the parents are not
spending substantially equal time with their child, section 36-6-108 includes a
legislatively mandated presumption in favor of permitting the parent spending the most
residential parenting time with the child to relocate with the child.” Aragon v. Aragon,
513 S.W.3d 447, 462 (Tenn. 2017); see also Tenn. Code Ann. § 36-6-108(d) (providing
that the custodial parent “shall be permitted to relocate with the child” unless the trial
court finds one of the three enumerated grounds). “The petitioner—the parent opposing
relocation—bears the burden of proving grounds for denying permission to relocate.”
Aragon, 513 S.W.3d at 462. If the petitioner cannot prove one of the grounds by a
preponderance of the evidence, the relocating parent will be allowed to move with the
child. See id. at 456 n.8.

       Our consideration in this case is guided by the Tennessee Supreme Court’s recent
decision in Aragon v. Aragon, 513 S.W.3d 447 (Tenn. 2017).6 Prior to the Aragon

       5
         The parties agree that Mother spends substantially more time with the child.
       6
         As an initial matter, we note that the Tennessee Supreme Court’s decision in Aragon v. Aragon,
513 S.W.3d 447 (Tenn. 2017) was filed after briefing was already completed in this case. Father filed a
motion for supplemental briefing in light of the Aragon decision but the motion was denied. The parties
did not dispute at oral argument that the Aragon standard is applicable to this case and made their
arguments in light of the Aragon holding. As a result, we will assume that the Aragon standard is
applicable to this case.
                                                 -5-
decision, the term “reasonable purpose” in section 36-6-108(d)(1)(A) was defined in an
unpublished court of appeals decision—Webster v. Webster—to mean “a significant
purpose, substantial when weighed against the gravity of the loss of the non-custodial
parent’s ability ‘to participate fully in their children’s lives in a more meaningful way.’”
Webster v. Webster, No. W2005-01288-COA-R3-CV, 2006 WL 3008019, at *14 (Tenn.
Ct. App. Oct. 24, 2006), overruled by Aragon v. Aragon, 513 S.W.3d 447 (Tenn. 2017).
The supreme court’s decision in Aragon, however, expressly overruled this definition
and held that “[t]he term ‘reasonable purpose’ should be given its ordinary meaning.”
Aragon, 513 S.W.3d at 467.

        In Aragon, the father, who spent the majority of the residential parenting time
with the parties’ child, notified the mother of his intent to relocate to Arizona because he
received a nursing job offer. Id. at 450. Father subsequently filed a petition asking the
trial court to modify the parenting plan and permit father to relocate. Id. The petition
asserted that the relocation to Arizona was for a reasonable purpose because his new job
would provide “the opportunity for greater income over his current options in the state of
Tennessee”; father “has an extensive family support system in the Tucson, Arizona area
including his parents and several aunts, uncles and cousins”; and the relocation could
“provide many opportunities for the minor child to interact with the [f]ather’s family that
are otherwise unavailable in Tennessee.” Id. Mother opposed the relocation, asserting
that the relocation would cause hardship for her in exercising parenting time with the
child and that father’s proposed relocation would serve “no purpose,” was not in the
child’s best interest, and would “separate the child from her extended family.” Id.

       After trial, the trial court found that there was “no proof” that father had better
career opportunities in Arizona than in Tennessee because Father had not even pursued
any nursing jobs in Tennessee. Id. at 453. The trial court credited mother’s testimony
that she gave up her equal residential parenting time to work abroad with the
understanding that father would look for nursing employment in Tennessee after he
finished his nursing education. Id. The trial court found that father reneged on his
promise and decided to move with the child. Id. Although the trial court acknowledged
that father “posits a rational basis for his move,” the trial court concluded that the
proposed relocation was “not reasonable under all the circumstances.” Id.

       The father appealed,7 arguing that the trial court erred in concluding that his
requested relocation had no reasonable purpose and that it was in the child’s best interest
to designate mother as the primary residential parent. The court of appeals in a split
opinion affirmed the trial court’s judgment under the Webster standard. Aragon v.

        7
           Two appeals resulted. In the first appeal, the court of appeals vacated and remanded the case to
the trial court because the trial court failed to make specific factual findings regarding the child’s best
interest. See Aragon v. Aragon, No. M2013-01962-COA-R3-CV, 2014 WL 1607350, at *9 (Tenn. Ct.
App. Apr. 21, 2014).
                                                   -6-
Aragon, No. M2014-02292-COA-R3-CV, 2015 WL 7752440, at *3 (Tenn. Ct. App.
Nov. 30, 2015), appeal granted (Mar. 23, 2016).

       Because reasonable purpose is not statutorily defined, the supreme court, after
considering the legislative history of the Parental Relocation Statute, came to the
following conclusion:

      Specifically, [the legislative history] does not support the Webster court’s
      interpretation of “reasonable” as “significant” or “substantial,” nor does it
      support an approach in which the trial court weighs the purpose of the
      proposed relocation “against the gravity of the loss of the non-custodial
      parent’s ability ‘to participate fully in their children’s lives in a more
      meaningful way.’” Webster, 2006 WL 3008019, at *14 (quoting Aaby [v.
      Strange], 924 S.W.2d [623,] 631 [(Tenn. 1996)] (White, J., dissenting)).
      Rather, the statutory structure and legislative history both indicate an
      intent to make relocation cases relatively clear-cut, to permit the
      parent who has been spending the majority of the residential parenting
      time with the child to relocate with the child without court
      intervention, except in unusual cases in which the other parent proves
      that the move is vindictive, risks serious harm to the child, or has no
      reasonable purpose at all.
                                           * * *
             We note that the Webster court’s view of the term “reasonable
      purpose” encourages trial courts to consider evidence that has little to do
      with the proposed purpose of the move and more to do with the perceived
      overall fairness of the primary residential parent’s decision to relocate or
      whether the move is in the child’s best interest. For example, in the case at
      bar, the trial court factored into its decision Mother’s assertion that, because
      neither parent could secure employment, she accepted work abroad with the
      understanding that Father intended to remain in middle Tennessee after he
      received his nursing education, but after obtaining the benefit of their
      bargain, Father decided not to seek a nursing job in Tennessee. These facts
      would be pertinent if the trial court were charged with deciding whether
      Father’s proposed relocation was fair to Mother; it was not, however,
      tasked with making that determination. The testimony relied upon by the
      trial court in fact ranges far afield from an evaluation of the limited
      question of whether Father’s stated purpose for moving to Arizona was
      reasonable. The rigid structure of section 36-6-108—in which best interest
      is reached only if and when the parent opposing the move proves one of the
      grounds—suggests that the “reasonable purpose” ground is not intended
      to be a guise under which the trial court may determine whether the
      parent’s decision to relocate is wise or fair or in the child’s best
      interest.
                                              -7-
              Accordingly, we overrule Webster v. Webster insofar as it
       interpreted the term “reasonable purpose” in section 36-6-108 to mean “a
       significant purpose, substantial when weighed against the gravity of the
       loss of the non-custodial parent’s ability to participate fully in their
       children’s lives in a more meaningful way.” Webster, 2006 WL 3008019, at
       *14. The term “reasonable purpose” should be given its ordinary meaning.

Aragon, 513 S.W.3d at 466–67 (emphasis added) (footnote omitted). Although the
burden has always been on the parent opposing relocation, because of the clarification
offered by the Aragon decision, it is now clear that the proof required to meet this burden
is both demanding and limited.

      Accordingly, we turn to consider whether Father met his burden to show that
Mother’s move served no reasonable purpose, as required by our supreme court’s recent
holding. In this case, in support of its conclusion that the proposed move had no
reasonable purpose, the trial court made the following findings:

       The [c]ourt will find it believes the real purpose of the move is not to
       advance [Mother’s] career in music—it is to be close to [boyfriend]. The
       [c]ourt does not believe [Mother] has set forth any effort toward obtaining
       employment in the Middle Tennessee area. The [c]ourt did not believe
       what [Mother] said. She has failed to prove she set forth any effort to seek
       gainful employment in the Middle Tennessee area.
              So, in light of the fact [Mother] has failed to do that or failed to
       establish that she has, the [c]ourt looks at the move from a stand point of its
       reasonableness. [Mother] is using employment in Houston, Texas, as a
       basis for the move when she has made no effort to seek employment in the
       Middle Tennessee area. The [c]ourt finds it is absolutely not reasonable.
       She has made no effort. Her parents live here, her family lives here, the
       father of the minor child lives here, and the paternal grandparents and other
       extended family live in North Alabama. So considering the stated purpose
       of the move, what the [c]ourt believes is the real purpose of the move and
       the fact that [Mother] has taken no steps to seek gainful employment in
       Middle Tennessee, the [c]ourt finds that [Father] has carried his burden of
       proof in establishing the move does not have a reasonable purpose.

       As an initial matter, we note that much like the trial court in Aragon, it appears
that the trial court in this case likewise improperly placed the burden of proof on Mother
to show a reasonable purpose for the move rather than placing the burden on Father of
proving that “[t]he relocation does not have a reasonable purpose.” Tenn. Code Ann. §
36-6-108(d)(1)(A). The supreme court in Aragon, however, explicitly rejected as
irrelevant evidence of the custodial parent’s lack of reasonable efforts in pursuing a job
closer to the noncustodial parent because the custodial parent did not have the burden of
                                             -8-
proof. Rather, the Aragon court held that the trial court’s focus on the lack of evidence of
the custodial parent’s efforts to secure employment in Tennessee improperly shifted the
burden from the parent opposing relocation. See Aragon, 513 S.W.3d at 463 (noting that
the trial court improperly allocated the burden of proof on the father to show a reasonable
purpose for the move based on the trial court’s comments that there was “no proof . . .
that [father] has better job opportunities, greater salary opportunities or career
advancement opportunities in [Arizona]” and “no proof whatsoever with regard to
[father’s] comparable job opportunities in the Middle Tennessee or Southern Kentucky
area because he has not . . . pursued such opportunities.”); see also Redmon v. Redmon,
No. W2013-01017-COA-R3-CV, 2014 WL 1694708, at *6–7 (Tenn. Ct. App. Apr. 29,
2014) (stating that father had not carried his burden of proving lack of a reasonable
purpose for mother’s proposed move by showing that mother did not look “hard enough”
for a job in Tennessee). As such, Mother is not required to present any evidence to
“establish” that she diligently pursued job opportunities in Tennessee in order to be
allowed to relocate; rather, the burden remains at all times on the parent opposing
relocation to show that the move lacks a reasonable purpose. Cf. Redmon, 2014 WL
1694708, at *7 (noting that while “comparison of . . . job opportunities” in the current
location and the proposed location may be relevant, “the party with the burden of
proving lack of reasonable purpose” bears “the onus . . . to produce evidence from which
such a comparison could be made”). But see Aragon, 513 S.W.3d at 467 (holding that
“the ‘reasonable purpose’ ground is not intended to be a guise under which the trial court
may determine whether the parent’s decision to relocate is wise”). Despite the trial
court’s improper allocation of the burden of proof, however, we will endeavor to
determine, based on the record, whether Father nevertheless met his burden of proving
that Mother’s proposed relocation does not have a reasonable purpose.

       Here, Father does not dispute that Mother received a job offer in Texas; rather,
Father argues that he met his burden of proof by showing that Mother’s proposed move
lacks a reasonable purpose. We respectfully disagree.

       First, we find it significant that Father’s case-in-chief consisted only of Mother’s
testimony regarding her motivations for moving and Father’s testimony. The trial court in
its order found that Mother’s “testimony is not worthy of belief[,]” “believ[ing] nothing
[Mother] said” and “giving no weight to [Mother’s] testimony.” If we were to take the
trial court’s order literally, the trial court appeared to have rejected all of Mother’s
testimony, even the testimony Father relied on in his case-in-chief. As a result, Father is
left with only his testimony regarding his current job and relationship status, which
spanned a mere seven pages in the trial transcript. Father’s sparse testimony, standing
alone, is not sufficient to meet his burden of proving by a preponderance of the evidence
that Mother’s proposed relocation lacked a reasonable purpose.

       Even if we were to interpret the trial court’s order to mean that the trial court
rejected all of Mother’s testimony that was favorable to her, such as the fact that she is
                                          -9-
moving to Texas for a job offer, we are confronted with the trial court’s additional
finding that it “believe[d] the testimony of Mr. Kelley,” who testified that he was
interested in Mother’s ability to teach kindermusik and offered Mother an administrative
assistant job until she became completely booked with students at his music studio in
Texas. We note that, even if Mother worked as an administrative assistant until she could
eventually teach, her salary as an administrative assistant would net approximately
$1,500.00 per month, which is more than what she is currently making in Tennessee.8
Father has presented no proof, other than Mother’s lack of reasonable efforts to find a job
in the Middle Tennessee area, to show that Mother “has no reasonable purpose at all” to
move. Aragon, 513 S.W.3d at 466.

       Father argues, however, that the evidence does not preponderate against the trial
court’s finding that Mother’s main purpose for relocating is to be closer to her boyfriend.
From our review of the Aragon decision, our inquiry is far more limited than ascertaining
the reasonableness of any and all of the custodial parent’s purposes in relocating. Rather,
the Aragon Court directed that courts consider only “the limited question of whether [the
relocating parent’s] stated purpose for moving . . . was reasonable.” Aragon, 513 S.W.3d
at 467 (emphasis added). As we perceive it, the Aragon decision appears to have
contemplated the situation where a relocating parent may have multiple reasons for
moving, but, as long as there is at least one validly stated purpose for moving, the
relocating parent must be allowed to move with the child. See Aragon, 513 S.W.3d at
466 (“[T]he parent who has been spending the majority of the residential parenting time
with the child [should be permitted] to relocate with the child without court intervention,
except in unusual cases in which the other parent proves that the move is vindictive, risks
serious harm to the child, or has no reasonable purpose at all.”) (emphasis added). Here,
Mother’s motivation for moving may very well be that she wants to be closer to her
boyfriend. Mother’s stated purpose, however, is to accept a job offer that allows her
increased income, as well as the opportunity to work in her chosen field. The evidence
shows that, giving credence to Mr. Kelley’s testimony, Mother has been offered a job in
Texas that could lead to a full-time teaching job in Mother’s chosen profession, and
Father has simply not shown that Mother’s decision to move to pursue better employment
is unreasonable. Father’s reliance on Mother’s purported ulterior motive and lack of
reasonable efforts is not enough to meet his burden of proving that there is no reasonable
purpose at all for Mother’s proposed relocation. Rather, we conclude that, even
considering the trial court’s credibility finding against Mother, Father has failed to
present evidence that Mother’s move lacked a reasonable purpose, i.e., that Mother’s
“stated purpose for moving . . . was [not] reasonable.” Aragon, 513 S.W.3d at 467. As a

       8
          Although Mother testified that her annual salary never exceeded $10,000.00 per year, which
would make her current salary $833.33 per month, Father, in the body of his brief, calculated Mother’s
actual monthly salary to be $1,200.00 based on the specifics of Mother’s testimony regarding each of her
clients. Father does not dispute that Mother’s monthly salary in Texas would be more than her current
salary in Tennessee; rather, he maintains that it is “not a significant increase.”
                                                - 10 -
result of Father’s failure to establish a ground for denying Mother permission to relocate,
Mother, pursuant to statute, must be permitted to move.

       We are mindful that the current standard under Tennessee law places a much more
substantial burden on the parent opposing the relocation than before because it is
difficult, if not impossible, to prove a negative. See Alcazar v. Hayes, 982 S.W.2d 845,
854 (Tenn. 1998) (quoting Jones v. Bituminous Cas. Corp., 821 S.W.2d 798, 803 (Ky.
1991)) (“[I]t is virtually impossible to prove a negative[.]”); Kirby v. State, No. 03C01-
9303-CR-00074, 1994 WL 525086, at *4 (Tenn. Crim. App. Sept. 28, 1994) (“[C]ourts
are reminded that it is notoriously difficult to prove a negative.”). Regardless of our
concerns about this standard, however, we are not free to depart from the Tennessee
Supreme Court’s unequivocal holding. “The Court of Appeals has no authority to
overrule or modify Supreme Court’s opinions.” Bloodworth v. Stuart, 428 S.W.2d 786,
789 (Tenn. 1968) (citing City of Memphis v. Overton, 392 S.W.2d 86 (Tenn. 1964));
Barger v. Brock, 535 S.W.2d 337, 341 (Tenn. 1976). As such, “[o]nce the Tennessee
Supreme Court has addressed an issue, its decision regarding that issue is binding on the
lower courts.” Morris v. Grusin, No. W2009-00033-COA-R3-CV, 2009 WL 4931324, at
*4 (Tenn. Ct. App. Dec. 22, 2009) (quoting Davis v. Davis, No. M2003-02312-COA-R3-
CV, 2004 WL 2296507, at *6 (Tenn. Ct. App. Oct. 12, 2004)); see also Thompson v.
State, 958 S.W.2d 156, 173 (Tenn. Crim. App. 1997) (“[I]t is a controlling principle that
inferior courts must abide the orders, decrees and precedents of higher courts. The
slightest deviation from this rigid rule would disrupt and destroy the sanctity of the
judicial process.”) (quoting State v. Irick, 906 S.W.2d 440, 443 (Tenn. 1995)); Levitan v.
Banniza, 236 S.W.2d 90, 95 (Tenn. Ct. App. 1950) (“This court is bound by the
decisions of the Supreme Court.”).

                                      CONCLUSION

       Based on the foregoing, we reverse the trial court’s denial of permission for
Mother to relocate to Texas with the child, and this cause is remanded to the trial court
for the entry of an order allowing Mother to relocate with the child, as well as all further
proceedings as may be necessary and are consistent with this Opinion. Costs of this
appeal are taxed to the Appellee, Ronald Stringer, for which execution may issue if
necessary.




                                                    _________________________________
                                                    J. STEVEN STAFFORD, JUDGE



                                           - 11 -